Citation Nr: 1743752	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left ear otitis media, to include on an extraschedular basis.
 
2. Entitlement to a compensable rating for perforated left ear tympanic membrane, to include on an extraschedular basis.
 
3. Entitlement to a compensable rating for left ear hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

In November 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In October 2014, the Board issued a decision denying the Veteran's claims for increased or compensable ratings for left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a Decision dated in December 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the opinion.  

In June 2016, the Board remanded the Veteran's claims for additional evidentiary development, to include referral to the Director of Compensation pursuant to 38 C.F.R. § 3.321(b)(1) (2016) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In April 2017, the Director of Compensation denied entitlement to extraschedular ratings for left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss. The claims have since returned to the Board for further consideration.  



FINDINGS OF FACT

1. Pursuant to an October 2016 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1) and Johnson, the Director of Compensation Service denied entitlement to extraschedular ratings for left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss.

2. The Veteran's service-connected left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss do not present, and have not been shown to combine with any other service-connected disabilities, to present such an exceptional or unusual disability picture that the available schedular ratings are inadequate.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular rating for left ear otitis media have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6200 (2016).

2. The criteria for an extraschedular rating for left ear perforated tympanic membrane have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6211 (2016).

3. The criteria for an extraschedular rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's June 2016 remand, the AOJ referred the Veteran's claims to the Director of Compensation and an advisory opinion was obtained in April 2017. A supplemental statement of the case was issued later that same month. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Extraschedular Ratings - Laws and Regulations

The Court has set forth a three-step analysis for analyzing extraschedular rating issues. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required. 

In the second step, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization). Id. at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Analysis

The Veteran as asserted that the Rating Schedule does not adequately compensate for the left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss, namely, he is precluded from wearing any type of hearing aid for his left ear hearing loss. Hearing aids that rest in the ear canal of the Veteran cause infections if worn for more than a couple days at a time. Additionally, the Veteran has testified that he is unable to wear any device on the outside of his ear as this would prevent him from wearing a hard hat, which is required by his employment at all times. As a result, he has hearing and communication difficulty at work and in other situations. The Veteran argues that other veterans who have hearing loss but do not have the additional otitis media and tympanic membrane disabilities can use hearing aids. Thus, while these veterans may, like the Veteran, also have a noncompensable hearing loss, they are able to counteract the hearing loss and function in most settings with hearing aids.  

The Veteran argues that his disabilities place him in a unique position in comparison with other veterans and the Rating Schedule does not contemplate the Veteran's disabilities compounding the effects on the others. As noted above, the Court vacated and remanded the Board's prior decision. While the Board determined in a prior decision that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, the Court held that the Board must also consider the collective impact of the three disabilities. Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) and the matter was subsequently referred to the Director of Compensation for extraschedular consideration.

In an April 2017 memorandum, the Director of Compensation determined that extraschedular ratings under 38 C.F.R. § 3.321(b) and Johnson were not warranted. 

"[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal." Anderson v. Shinseki, 22 Vet. App. 423, 427   (2009)(citing Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) that after referral to the VA Director of Compensation and Pension an appellant may "continue to appeal the extraschedular rating aspect of this claim."). "The actual review of the matter and approval of an extraschedular rating is done for the first time by the Director of C & P." Anderson, 22 Vet. App. 423, 428 (2009). But, "the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun." Anderson, 22 Vet. App. 423, 428 (2009). The Board has reviewed the Director's findings and also determines such extraschedular ratings are not merited. See Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015). 

The Veteran was afforded a VA examination in May 2011. According to the Veteran, he had a history of three prior surgeries for his left ear, and that the most recent procedure took place over ten years ago. The Veteran also reported difficulty hearing in crowds and localizing to sound. Upon examination, the examiner found that there is recurrent cholesteatoma in the Veteran's left ear canal, "which appears to be quite extensive. There was squamous debris in the mesotympanum. It is difficult to assess whether any remnant of the tympanic membrane is still there because the whole cavity is filled with cholesteatoma debris." The examiner suggested that the Veteran seek treatment with an otolaryngologist. 

The Veteran was provided another VA examination in July 2012. The examiner indicated that the Veteran presented with drainage from the left ear; however, no evidence of infection was found. The tympanic membrane was absent. Audiometric testing showed an average pure tone loss of 85 decibels in the left ear. Speech discrimination was 92 percent in the left ear. The examiner stated that the Veteran's hearing loss disability does not impact his daily life or ability to work.

The Veteran was again provided a VA examination in June 2013. The examiner noted that that the Veteran's audiogram scores included 94 percent discrimination in the right ear, and 90 percent discrimination in the left ear. There was a sensorineural hearing loss in the right ear and a mixed hearing loss in the left ear. The pure tone average in the left ear was 90 decibels. The pure tone average in the right ear was 29 decibels. The complete audiogram is of record. The Veteran noted that he has no difficulties with his ear except when he tries to wear a hearing aid. He indicated that he can wear it for approximately 2 days, but after that, he starts to get increased drainage and crusting. In the absence of this, he has no pain and only needs his ear to be cleaned once a year by an otolaryngologist. On examination, the right ear canal and tympanic membrane were within normal limits. On the left side he had a canal wall down mastoidectomy. He had a clean mastoid bowl with no evidence of infection. The middle ear space had been removed. There was no evidence of cholesteatoma and no active infection. It was also noted the Veteran had a good meatoplasty allowing excellent drainage from the ear.

A September 2011 VA treatment note shows that the Veteran had a history of several left ear surgeries, tympanoplasty and mastoidectomy of the left ear. At an earlier visit in May 2011, he was prescribed Ciprodex ear drops. Further, the Veteran's medical records show that he reported that he is currently employed, and plans to continue employment until he retires. Specifically, a December 2015 VA treatment note reveals that the Veteran has worked for the local electric company as a line locator for 24 years and that he hopes to retire at age 62. The Board also notes that it does not appear that the Veteran has been hospitalized for any extended periods of time due to his left ear conditions, nor has he had any recent surgery due to his left ear conditions.

The evidentiary record fails to demonstrate any exceptional or unusual disability picture for the service-connected left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss hearing loss that renders application of the regular rating criteria as impractical. It is clear that the Veteran experiences hearing problems in his left ear, including occasional infections. However, the Veteran's complaints and recurrent infections, absence of tympanic membrane, and threshold loss associated with the hearing loss are explicitly considered or reasonably contemplated by the regular rating criteria and extraschedular ratings are not warranted. In other words, the Veteran's service-connected left ear disabilities are individually and appropriately rated under the regular rating criteria. 

Also, the evidentiary record shows no exceptional or unusual disability picture that would otherwise exist if not for the interaction of the service-connected left ear otitis media, perforated tympanic membrane, and hearing loss. Hearing loss evaluations are predicated upon auditory thresholds and speech discrimination that is conducted without hearing aids. See 38 C.F.R. § 4.85(a). Accordingly, the Veteran's argument that being unable to wear his hearing aids due to recurrent infections as a basis for an extraschedular evaluation is not supported as the economic impairment due to hearing loss, without consideration of an aid, is already considered in the regular rating criteria. Furthermore, his employer's policy is to require safety helmets, which precludes the use of hearing aids, also provides no basis for consideration of an extraschedular evaluation.

Additionally, the Veteran's service-connected left ear disabilities do not present an exceptional disability picture with related factors such as marked inference with employment or frequent hospitalization. 38 C.F.R. § 3.321(b)(1). The Veteran reported additional challenges at work due to his hearing loss, but despite these challenges he is apparently able to continue working until he reaches an appropriate retirement age. In addition, the evidence does not suggest the Veteran was hospitalized related to his left ear disabilities at any point during the period on appeal. Thus, the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b) have not been met. 

Finally, there is no synergistic effect amongst the service-connected left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss disabilities to create an exceptional or unusual disability picture and there is otherwise no collective impact of the service-connected disabilities to warrant a combined-effects extraschedular evaluation under Johnson. The Board acknowledges that the Veteran asserts that his hearing aids can cause infection after a few days and that he cannot wear them at work. However, this does not make his disability pattern an exceptional or unusual one. Even considering that the Veteran's service-connected left ear disabilities are all of a similar etiology and body part, the Veteran's symptoms are either the type of symptoms explicitly contemplated by the Rating Schedule or are within the governing norms. Thus, the Veteran's symptomatology fails to present an exceptional, unusual, or collective disability picture and the assigned schedular ratings are adequate. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 10 percent for left ear otitis media, to include on an extraschedular basis is denied.
 
Entitlement to a compensable rating for perforated left ear tympanic membrane, to include on an extraschedular basis is denied.
 
Entitlement to a compensable rating for left ear hearing loss, to include on an extraschedular basis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


